Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-11-2008

Buda v. Stickman
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2086




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Buda v. Stickman" (2008). 2008 Decisions. Paper 545.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/545


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ___________

                              No. 07-2086
                              ___________

                         EDWARD A. BUDA,

                                                   Appellant,

                                    v.

WILLIAM S. STICKMAN, III; DISTRICT ATTORNEY OF WAYNE COUNTY;
             ATTORNEY GENERAL OF PENNSYLVANIA,

                                                   Appellees.
                              ___________

       On Appeal from an Order of the United States District Court
                for the Middle District of Pennsylvania
                        (Civ. No. 03-cv-00878)
           District Judge: Honorable Christopher C. Conner
                             ___________

              Submitted Under Third Circuit L.A.R. 34.1(a)
                            July 25, 2008

        Before: MCKEE, FUENTES, and Weis, Jr., Circuit Judges.

                  (Opinion Filed: September 11, 2008 )


                      OPINION OF THE COURT




                                   -1-
FUENTES, Circuit Judge.

       On August 11, 1996, Edward Buda, along with two co-defendants, Michael

Wilson and David Mandeville, broke into the home of Charles Gregg with the purpose of

stealing guns and other property. When Gregg entered his house during the burglary,

Buda and one of his co-defendants duct taped Gregg’s hands, feet, and face, and then all

three perpetrators shot Gregg, causing his death. Nearly a year later, Buda was arrested,

pled guilty to first degree murder, and received a mandatory sentence of life

imprisonment. Following an unsuccessful petition for relief under Pennsylvania’s Post

Conviction Relief Act, Buda filed for federal habeas relief under 28 U.S.C. § 2254,

alleging that his plea counsel, Jeffrey Wander, was ineffective by overemphasizing the

likelihood that Buda would receive the death penalty following a trial. After an

evidentiary hearing before a magistrate judge, the District Court denied the petition,

concluding that Wander’s performance did not fall below an objective standard of

reasonableness. We will affirm.1

       We provided an extensive review of the facts and procedural history in a previous

opinion. See Buda v. Stickman, 149 Fed.Appx. 86 (3d Cir. 2005) (Buda I) (vacating the

District Court’s denial of Buda’s petition for a writ of habeas corpus and remanding for




       1
        The District Court had subject matter jurisdiction under 28 U.S.C. § 2254. We
construe Buda’s timely filed notice of appeal as a request for a certificate of appealability.
See Mickens-Thomas v. Vaughn, 355 F.3d 294, 303 (3d Cir. 2004). We have appellate
jurisdiction under 28 U.S.C. § 1291 and § 2253.

                                             -2-
an evidentiary hearing). We will not recount them here.

       Because this case is brought under 28 U.S.C. § 2254, this Court’s scope of review

is extremely deferential to the state court’s findings of fact and determinations of law.

Taylor v. Horn, 504 F.3d 416, 428 (3d Cir. 2007) (“AEDPA requires federal courts

collaterally reviewing state proceedings to afford considerable deference to state courts’

legal and factual determinations on the merits.”). Section 2254(d) limits habeas review

of state court judgments to cases that fall within two exceptions to the general rule of

abstention: cases in which the state court’s proceeding

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the
       Supreme Court of the United States; or
       (2) resulted in a decision that was based on an unreasonable determination
       of the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). In order for a reviewing federal court to find a state court’s

application of Supreme Court precedent “unreasonable,” that application must be “more

than incorrect or erroneous”; it must have been “objectively unreasonable.” Wiggins v.

Smith, 539 U.S. 510, 520 (2003) (citation omitted); see also Taylor, 504 F.3d at 428-29.

       In this case, the relevant clearly established Supreme Court law is Strickland v.

Washington, 466 U.S. 668 (1984), and its progeny, which articulated the standard for

constitutionally inadequate assistance of counsel. Under Strickland, to succeed on a

claim of ineffective assistance of counsel, Buda “must show that counsel’s performance

was deficient” and that “the deficient performance prejudiced the defense.” Strickland,



                                             -3-
466 U.S. at 687. To show deficiency, Buda must show that his attorney’s performance

“fell below an objective standard of reasonableness.” Id. at 688. The Supreme Court

continued:

       Judicial scrutiny of counsel’s performance must be highly deferential. It is
       all too tempting for a defendant to second-guess counsel’s assistance after
       conviction or adverse sentence, and it is all too easy for a court, examining
       counsel’s defense after it has proved unsuccessful, to conclude that a
       particular act or omission of counsel’s was unreasonable. . . . [A] court
       must indulge a strong presumption that counsel’s conduct falls within the
       wide range of reasonable professional assistance; that is, the defendant must
       overcome the presumption that, under the circumstances, the challenged
       action might be considered sound trial strategy.

Id. at 689 (internal quotation marks omitted). If an attorney’s actions are the result of

“strategic choices made after thorough investigation of law and facts relevant to plausible

options,” the presumption of reasonableness is essentially irrebuttable. Id. at 690.

However, even if an attorney’s strategic choice is made “after less than complete

investigation,” those choices are still considered “reasonable precisely to the extent that

reasonable professional judgments support the limitations on investigation. . . . In any

ineffectiveness case, a particular decision not to investigate must be directly assessed for

reasonableness in all the circumstances, applying a heavy measure of deference to

counsel’s judgments.” Id. at 690-91.

       Buda’s counsel, Wander, believed that there was a high probability that a jury

would impose the death penalty should Buda go to trial. Therefore, in the days leading to

trial, Wander wrote Buda a letter recommending that he accept life imprisonment, rather



                                             -4-
than risk the death penalty following a trial:

       Please be advised that I believe I have had the opportunity to make an
       ample investigation into the facts, circumstances and charges presentely
       facing you . . . . It is my professional opinion that the chances of you
       leaving the courtroom after your trial with anything less than a life sentence
       are unlikely. . . . Obviously, a conviction on First Degree Murder will allow
       the jury to consider whether or not to impose the death penalty. There are
       more aggravating factors than mitigating factors and, although the number
       of each of these facts is not the deciding factor, you must be aware that the
       Commonwealth has more on its side than we have on our side.

       Therefore, as I stated to you yesterday, if you are seeking to avoid the death
       penalty, which I hope you would, and you know that you can leave the
       courtroom with a life sentence, I would suggest that you strongly consider
       taking that route. . . . Although you are the one who must do the time, I
       would hope that you would consider the feelings of your mother,
       grandmother and other individuals who would suffer extreme mental duress
       if the death penalty were imposed on you. Although you may have done
       things in your life that have caused it not to turn out the way you wish, I
       would hope that you would not do anything to other people if you have a
       chance to at least let them know you, love you and visit you over the
       coming years.

App. 476-77. Buda now contends that this advice was the result of an inadequate

investigation regarding potential defenses and mitigating circumstances that would have

rendered the death penalty unlikely. In particular, Buda contends that because he shot

Gregg after his two co-defendants, a jury could have concluded that Gregg was already

dead when Buda pulled the trigger; because one of Buda’s co-defendants forced Buda to

fire by threatening his life, the defense of duress was available; and because Buda was

voluntarily intoxicated at the time of the crime, he did not have the specific intent to kill

necessary to receive the death penalty.



                                                 -5-
       The record following the evidentiary hearing shows that Wander did in fact

consider each of these arguments. Regarding the argument that Gregg was dead at the

time of the shooting, Wander argued in an Omnibus motion that Buda could not have

committed first degree murder because the victim was already dead when Buda shot him.

After this motion was denied, Wander decided that this argument was weak, because,

among other things, Buda himself admitted that he was the second person to shoot, not

the third; Buda admitted that he had no basis for knowing whether Gregg was dead or

alive when he fired; and Buda’s co-defendant Michael Wilson was an unreliable witness

because of his varying accounts of the crime.

       Next, Wander researched the defense of duress, but concluded that it was

unhelpful because Buda had placed himself in a situation where duress was likely. See 18

Pa. C.S.A. § 309(b) (stating that duress is “unavailable if the actor recklessly placed

himself in a situation in which it was probable that he would be subjected to duress”).

Finally, Wander was aware that Buda smoked marijuana with his co-defendants prior to

the burglary and homicide, but did not think Buda was sufficiently intoxicated to rebut

specific intent. Indeed, Buda’s testimony reflects a detailed recollection of the crime

perpetrated.

       Wander also considered the community sentiments regarding the Gregg murder

and concluded that a local jury would not hesitate to impose the death penalty. In

addition, Wander considered that a felony-murder conviction would carry a sentence of



                                             -6-
life imprisonment, if not death, which rendered the risk of a jury-imposed death penalty

following conviction unnecessarily high. After Buda’s plea offer of second degree

murder was rejected by the district attorney, who indicated his intent to seek the death

penalty, Wander recommended that Buda enter a guilty plea for first degree murder with

no death penalty. Buda completed a seven-page, written plea colloquy in which he

acknowledged a full understanding of the plea agreement and the rights he was foregoing

by pleading guilty, and indicated that he was exercising his free will in entering the guilty

plea. He also indicated that he was satisfied with the representation he had received from

Wander.

       In our view, Buda has failed to show that Wander’s investigation, trial preparation,

and counseling fell below “the wide range of professionally competent assistance” under

the circumstances, or that the investigative demands now being made would have resulted

in any useful information not already known to Wander. Strickland, 466 U.S. at 690.

Therefore, we need not address the prejudice prong of Strickland, and we will affirm the

District Court’s denial of the petition for a writ of habeas corpus.




                                             -7-